        Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 1 of 32




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

JONATHAN ORELLANO,                          :
    Plaintiff,                              :
                                            :
      v.                                    :   Case No. 3:20-cv-00480 (VLB)
                                            :
DANIEL PAPOOSHA, et al.,                    :
     Defendants.                            :


                              INITIAL REVIEW ORDER

      On April 9, 2020, Plaintiff Jonathan Orellano, currently in the custody of the

State of Connecticut Department of Correction (“DOC”), brought a complaint pro

se and in forma pauperis under 42 U.S.C. § 1983 against several DOC officials in

their official and individual capacities:   Bridgeport Correctional Center (“BCC”)

Lieutenant Daniel Papoosha, BCC Warden Alison Black, BCC Warden Butricks,

BCC Lieutenant and Disciplinary Hearing Officer Eberle, BCC Corrections Officer

White, Corrigan-Radgowski Correctional Center (“Corrigan”) Warden Faucher,

Corrigan Warden Corcella, Security Risk Group (“SRG”) Coordinator John Aldi,

former Director of Security Christine Whidden, Director of Security Antonio

Santiago, Commissioner Scott Semple, Director of Offender Classification and

Population Management       David Maiga, and District        Administrator     Edward

Maldonado. [ECF No. 1 (Compl.)].

      After his case was closed for failure to correct his motion to proceed in

forma pauperis or to pay the fee, Plaintiff filed a motion to reopen the case and
          Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 2 of 32




filed an amended complaint. See [ECF Nos. 9, 17]. The Court granted Plaintiff’s

motion to reopen the case. See [ECF No. 22].

      Plaintiff’s Amended Complaint alleged violation of his rights as a pretrial

detainee under the United States Constitution, the Religious Freedom Restoration

Act (“RFRA”) and the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”) against Lieutenant Papoosha, Warden Butricks, Lieutenant Eberle,

Corrections Officer White, Warden Faucher, Warden Corcella, SRG Coordinator

Aldi, former     Director   Whidden, Director Santiago, Commissioner Semple,

Commissioner Rollin Cook, Director Maiga, and District Administrator Maldonado

in their individual and official capacities.   1   [ECF No. 17].

      On initial review, the Court applied the Fourteenth Amendment as it

considered Plaintiff to be a pretrial detainee during his confinements in 2017 and

after October 2018.      [ECF No. 23 at 20-30]. The Court permitted the following

individual capacity claims to proceed: Plaintiff’s procedural due process claim

against    Maiga    in   his    individual     capacity    based   on   the   2018   SRG

designation/placement decision; his procedural due process claims against

Corcella and Maldonado based on the lack of periodic review for his SRG

placement/classification;      and his substantive due process claims against

Corcella, Maldonado, Maiga, Santiago, and Papoosha based on his allegedly



      1 Plaintiff alleged that he is a pretrial detainee who had been housed at
BCC, MacDougall-Walker Correctional Institution, and Corrigan-Radgowski
Correctional Center (“Corrigan”). [ECF No. 34 ¶ 3].
                                         2
        Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 3 of 32




punitive confinements in the SRG Program in 2017, BCC administrative detention,

and Corrigan SRG Program.          See Id. at 19, 22-25, 31.    The Court dismissed

Plaintiff’s Fifth Amendment, Fourteenth Amendment indifference claims, his First

Amendment retaliation claims, and his First Amendment free exercise, RLUIPA

and RFRA claims.       Id.   The Court afforded Plaintiff the opportunity to file an

amended complaint to allege facts to correct the deficiencies identified in the

initial review order. Id.

      On January 8, 2021, Plaintiff filed a motion for leave to amend his complaint

indicating that he wanted to amend his First Amendment free exercise, RLUIPA,

and RFRA allegations. [ECF No. 29]. The Court granted his motion and advised

him that any amended complaint will completely replace the prior complaint in

the action, and that no portion of any prior complaint shall be incorporated into

his amended complaint by reference. [ECF No. 30].

      Plaintiff has now filed his amended complaint alleging claims of First and

Fourteenth Amendment violation, RFRA and RLUIPA violation, and state law

claims of negligence and intentional infliction of emotional distress against

Lieutenant    Papoosha,      Security   Director   Santiago,   Director   of   Offender

Classification Maiga, District Administrator Maldonado, and Corrigan Warden

Corcella in their individual and official capacities. [ECF No. 34]. The Court notes

that Defendants have already answered this amended complaint. [ECF No. 36].

      The Court conducts an initial review of Plaintiff’s amended complaint.


                                           3
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 4 of 32




                            I. STANDARD OF REVIEW

      Pursuant to 28 U.S.C. § 1915A, this court must review prisoner civil

complaints and dismiss any portion of the complaint that is frivolous or

malicious, that fails to state a claim upon which relief may be granted, or that

seeks monetary relief from a defendant who is immune from such relief.

Although detailed allegations are not required, the complaint must include

sufficient facts to afford Defendant fair notice of the claims and the grounds upon

which they are based and to demonstrate a right to relief. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007). Conclusory allegations are not sufficient.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

Nevertheless, it is well-established that “[p]ro se complaints ‘must be construed

liberally and interpreted to raise the strongest arguments that they suggest.’”

Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)).

                                 II. ALLEGATIONS

      Plaintiff alleges that he was a pretrial detainee incarcerated at BCC,

MacDougall-Walker Correctional Institution (“MacDougall”), and Corrigan at all

times relevant to this complaint. [ECF No. 34 ¶ 3]. He is currently incarcerated at

BCC. Id.




                                         4
        Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 5 of 32




       In March 2016, Plaintiff was affiliated as a member of the Crips during his

incarceration within DOC; he was sent to Phase 2 of the Security Risk Group

(“SRG”) Program.         Id. ¶ 11.   In October 2016, Plaintiff completed his prison

sentence and was released on a three-year Special Parole. Id. ¶ 12.

       In May 2017, Plaintiff violated the conditions of parole by placing gang-

related posts on his Facebook page. Id. ¶ 13. Plaintiff was put into segregation

for the Facebook posts and confined to the SRG unit as a pretrial detainee

without violation of a facility rule. Id. ¶ 14. Plaintiff was sent back to Phase 2 of

the SRG Program; and in November 2017, he completed six months of the SRG

Program while detained for his Parole violation. Id. ¶ 15.

       In October 2018, Plaintiff was reincarcerated on new charges. Id. ¶ 16. He

was placed in segregation when he returned to prison in 2018 at a supermax

facility, because Plaintiff had not finished his SRG time during his last

incarceration; he alleges his placement was without legitimate penological

justification. Id. ¶¶ 17, 18.

       In November 2018, Plaintiff was transferred to Corrigan in the Phase 3 SRG

Program.     Id. ¶ 20.    Plaintiff did not receive any review of his placement to

determine if he posed a threat to safety and security. Id. ¶ 21.

       Defendant Maldonado denied all of Plaintiff’s appeals despite the violations

of his rights as a pretrial detainee. Id. ¶¶ 23-24.




                                            5
        Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 6 of 32




      Plaintiff’s unlimited and indefinite SRG confinement has subjected him to

psychological, emotional, and physical suffering and distress. Id. ¶ 19.

      Plaintiff alleges the following conditions of the SRG Program at Corrigan.

Plaintiff was not permitted to receive “good time” credit, and was not eligible for

parole, a halfway house placement or other reentry programs.          Id. ¶ 25.   Any

social contact through the door was strictly prohibited, and Plaintiff received only

one hour of recreation per day while the other 23 hours of the day were spent in

his cell. Id. ¶¶ 26-27. Plaintiff had only one hour of vigorous exercise a week. Id.

¶ 28. Plaintiff could purchase only $40 from the commissary, while the general

population can purchase $75, or $150 on the holidays.         Id. ¶ 29. Plaintiff was

permitted three phone calls a week, while six calls are allowed in the general

population; he had to use a toothbrush the size of a pinkie to brush his teeth as

opposed to the regular size tooth brush permitted in the general population; had

to use a flex pen the size of his index finger to write instead of a Bic pen provided

to the general population; could receive only visits from his immediate family,

while the general population inmates can receive visits from anyone; had to eat

his breakfast, lunch and dinner in the cell next to a toilet shared with a cellmate;

and had no access to a toilet brush to clean the interior of the toilet. Id. ¶¶ 29-35.

Plaintiff did not have access to hot water to warm up his food, while the general

population inmates can order hot pots to warm and cook their food. Id. ¶ 36.

Plaintiff was not allowed to receive food or cosmetics from another inmate or give


                                          6
        Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 7 of 32




such items to another inmate, while general population inmates can bring

anything out of their cells. Id. ¶ 37.

      Plaintiff was unable to practice his religion or to participate in correctional

programming. Plaintiff had no access to religious services for his Catholic faith,

while the general population has access to Catholic services at least twice a

week. Id. ¶ 38. Plaintiff alleges inability to attend Mass service was a burden to

his religious beliefs. Id. There were no religious services held while Plaintiff was

in the SRG Program, no educational programming, and no access to the library.

Id. There are absolutely no programs to help the inmates better themselves in all

SRG Program phases. Id. ¶ 41.

      Plaintiff was not allowed to wear thermal pants or sweatpants under his

jumper regardless of the temperatures outside, while the general population

inmates are permitted to wear these clothes. Id. ¶ 39. Plaintiff was forced to live

with inmates who have a rival affiliation, although inmates have died due to

conflicts among SRG members.             Id. ¶ 40.   These measures are all allegedly

punitive in nature. Id. ¶ 42.

                                   III. DISCUSSION

      In his most recent amended complaint, Plaintiff alleges constitutional

violations of his rights under the First and Fourteenth Amendments, and RFRA




                                             7
          Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 8 of 32




and RLUIPA.2      He also alleges state law claims of negligence and intentional

infliction of emotional distress.

      The standards applicable to Plaintiff’s claims concerning procedural due

process violation or unconstitutional conditions of confinement depend on

whether he is considered a pretrial detainee or a sentenced inmate. See Darnell

v. Pineiro, 849 F.3d 17, 29-34 n.9 (2d Cir. 2017) (conditions of confinement claims

of pretrial detainees are considered under the Due Process Clause of the

Fourteenth Amendment, but such claims brought by a sentenced prisoner are

considered under the Eighth Amendment); Eckert v. Grady, No. 3:19-cv-00982

(VAB), 2020 WL 3129478, at *8 (D. Conn. June 12, 2020) (pretrial detainee need not

prove that the conditions under which he was confined exposed him to atypical

and significant hardships in order to demonstrate a liberty interest requiring

procedural due process protection) (citing Benjamin v. Fraser, 264 F.3d 175, 188–

89 (2d Cir. 2001)). As Plaintiff has alleged that he was a pretrial detainee at all

times relevant to this action, the Court will apply the more lenient standards of

the Fourteenth Amendment for purposes of initial review only.

      “It is well settled in this Circuit that ‘personal involvement of defendants in

alleged constitutional deprivations is a prerequisite to an award of damages

under § 1983.’” Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (quoting Moffitt v.



      2  Plaintiff does not allege a claim of First Amendment retaliation or violation
of his Fourteenth Amendment procedural due process rights in connection with
disciplinary charges.
                                           8
        Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 9 of 32




Town of Brookfield, 950 F.2d 880, 885 (2d Cir. 1991)). The Second Circuit has

defined “personal involvement” to mean direct participation, such as “personal

participation by one who has knowledge of the facts that rendered the conduct

illegal,” or indirect participation, such as “ordering or helping others to do the

unlawful acts.”   Provost v. City of Newburgh, 262 F.3d 146, 155 (2d Cir. 2001)

(citation omitted).     To “hold a state official liable under § 1983, a plaintiff must

plead and prove the elements of the underlying constitutional violation directly

against the official without relying on a special test for supervisory liability.”

Tangreti v. Bachman, 983 F.3d 609, 620 (2d Cir. 2020).

       A.    Fourteenth Amendment

       The Fourteenth Amendment provides that “[n]o State shall ... deprive any

person of life, liberty, or property, without due process of law.”         U.S. Const.

amend. XIV, § 1.        A Fourteenth Amendment due process claim can be either

procedural or substantive. While procedural due process prohibits deprivations

of   life, liberty or     property without       constitutionally adequate procedures,

substantive due process protects these substantive rights “no matter the process

employed by the State.”         Case v. Anderson, No. 16-CV-983 (NSR), 2017 WL

3701863, at *14 (S.D.N.Y. Aug. 25, 2017).

       In the prison setting, liberty interests protected by due process “will be

generally limited to freedom from restraint which, while not exceeding the

sentence in such an unexpected manner as to give rise to protection by the Due


                                             9
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 10 of 32




Process Clause of its own force, ... nonetheless imposes atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.”

Sandin v. Conner, 515 U.S. 472, 484 (1995). However, Sandin does not apply to

pretrial detainees, and therefore, a pretrial detainee need not prove that the

conditions under which he was confined exposed him to atypical and significant

hardships in order to demonstrate a liberty interest requiring procedural due

process protection. Benjamin, 264 F.3d at 188–89.

       1.     Procedural Due Process Violation

       A claim of a violation of procedural due process “proceeds in two steps:

We first ask whether there exists a liberty or property interest of which a person

has been deprived, and if so we ask whether the procedures followed by the State

were constitutionally sufficient.”   Swarthout v. Cooke, 562 U.S. 216, 219 (2011)

(per curiam).

       On a procedural due process claim, the court evaluates only the

procedures used for the hearing officer to reach his decision. Proctor v. LeClaire,

846 F.3d 597, 608 (2d Cir. 2017).     The level of procedural protection required

depends on the purpose of the hearing. Bolden v. Alston, 810 F.2d 353, 357 (2d

Cir. 1987).

       For an administrative proceeding, the inmate is entitled only to “some

notice of the charges against him and an opportunity to present his views [either

orally or in writing] to the prison official charged with deciding” the matter.


                                         10
          Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 11 of 32




Hewitt v. Helms, 459 U.S. 460, 476 (1983). In Wilkinson v. Austin, 545 U.S. 209,

229 (2005), the Supreme Court applied the standard set forth in Hewitt to a due

process claim asserted by inmates who had been classified for indefinite

placement in a high security state prison for safety and security, rather than

disciplinary reasons.

      By contrast, for a disciplinary proceeding, an inmate is entitled to advance

written notice of the charge, adequate time to prepare a defense, a written

statement of the reasons for the disciplinary action taken, and a limited

opportunity to present witnesses and evidence in his defense.            Wolff v.

McDonnell, 418 U.S. 539, 561-70 (1974).

               a.    2017 SRG Designation3

      Plaintiff’s amended allegations state that after he arrived at BCC in May

2017 having been violated for his parole due to his gang-affiliated Facebook

posts, he was confined as an SRG member, although he had not violated any

facility rule. [ECF No. 34 ¶ 14].

      Plaintiff’s allegations may be construed to assert that he was classified or

designated as a SRG member without due process.4 However, the Court takes



      3 Plaintiff’s few allegations concerning his 2016 SRG designation are vague
and do not raise any suggestion of a Fourteenth Amendment due process claim
in connection with his classification. See [ECF No. 34 ¶ 11].

      4 In its prior Initial Review Order, the Court concluded that Plaintiff’s
complaint and exhibits reflected that he had not sustained a plausible Fourteenth
Amendment procedural due process violation arising from his SRG disciplinary
                                        11
          Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 12 of 32




notice of Plaintiff’s prior amended complaint and exhibits, which indicated that

Plaintiff had a hearing conducted by Disciplinary Hearing Officer Eberle, that he

pleaded guilty to the SRG offense, and that Plaintiff received the notice and

hearing procedures under Administrative Directives 6.14 and 9.5 prior to his SRG

designation. See [ECF No. 23 at 4-5, 14]; [ECF No. 17 at 24-25, 32]; [ECF No. 1 at

29-30].

      The instant complaint alleges no facts to raise a procedural due process

violation based on his 2017 SRG designation. Accordingly, the Court concludes

that Plaintiff’s allegations concerning his 2017 SRG designation must be

dismissed as not plausible.

               b.     2018 SRG Designation

          Plaintiff alleges that in 2018, he was placed in segregation because he had

not finished his SRG Program from his last incarceration and was transferred to

SRG Phase 3 at Corrigan; and that Defendants Papoosha, Santiago, Corcella

Maiga, and Maldonado violated his Fourteenth Amendment rights by “forcing”

him into the SRG program. [ECF 34 ¶¶ 17-20, 48]. These allegations suggest that

Plaintiff received no notice, opportunity to present his views, or hearing prior to

being re-designated as an SRG member, which raises a due process claim under

the standards of either Hewitt or Wolff.



violation. [ECF No. 23 at 13-14] (citing Trimmier v. Cook, No. 3:20-cv-00396
(KAD), 2020 WL 5231300, at *3 (D. Conn. Sept. 2, 2020) (“because he pled guilty to
the SRG disciplinary charge, Trimmier cannot state a plausible 14th Amendment
                                      12
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 13 of 32




      However, Plaintiff cannot establish a claim under Section 1983 for damages

against a defendant without alleging facts indicating their direct personal

involvement in Plaintiff’s SRG designation.         See Farrell v. Burke, 449 F.3d 470,

484   (2d      Cir.   2006)   (a   defendant’s   personal involvement   in an alleged

constitutional violation is a prerequisite to hold a defendant liable for an award of

damages under section 1983); Woolard v. Santiago, No. 3:19-cv-01256 (VLB), 2020

WL 2079533, at *9 (D. Conn. Apr. 30, 2020) (finding conclusory allegations

insufficient to establish supervisory liability for First and Fourteenth Amendment

violations).     Plaintiff alleges that Maldonado denied his appeals and that Maiga

was responsible for inmate placement based on classification. [ECF No. 34 ¶¶ 6,

23]. The Court construes the complaint most favorably to allege procedural due

process violations against Santiago, Papoosha, Maldonado and Maiga, who all

had plausible personal involvement in his 2018 SRG designation/placement

decision.5      Accordingly, the Court will permit Plaintiff’s procedural due process

claim based on his 2018 SRG designation and placement to proceed beyond

initial review against Santiago, Papoosha, Maldonado, and Maiga in their

individual capacities for further development.

      Plaintiff also alleges that Warden Corcella was at the relevant time

responsible for the welfare of all inmates at the facility.         [ECF No. ¶¶ 4-5].



procedural due process claim”)).
       5 The Court takes judicial notice of Administrative Directive 6.14, which

indicates that the Director of Security or his designee are responsible for the
                                       13
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 14 of 32




However, the instant      amended complaint includes no factual allegations

suggesting Defendant Corcella had any direct personal involvement with

Plaintiff’s 2018 SRG designation/placement.       Accordingly, the Court will not

permit Plaintiff’s this procedural due process claim to proceed against Corcella.

      c.    SRG Placement Review

      Plaintiff also alleges that Papoosha, Santiago, Corcella, Maiga, and

Maldonado never provided him with a 90-day review of his placement to

determine whether he still presented a security risk after his readmission in 2018.

[ECF No. 34 ¶¶ 23, 49]; [ECF No. 1 ¶¶ 24, 25, 27 (inmate request and grievances

concerning lack of review since October 2018)].

      Due process requires that prison officials engage in periodic review of

administrative confinement, but it does not require that an inmate receive a

hearing, be present, or provide statements for these periodic reviews. Proctor,

846 F.3d at 609-12 (quoting Hewitt, 459 U.S. at 476). In Proctor, the Second Circuit

directed that a periodic review must provide a meaningful evaluation that

considers recent conduct in determining whether valid institutional safety

reasons justify continued segregation.     Id. at 610-11.   Prison officials cannot

merely “go through the motions of nominally conducting a review meeting when

they have developed a pre-review conclusion that the inmate will be confined in

[administrative segregation] no matter what the evidence shows.”         Id. at 610.



redesignation of an inmate as an SRG member. A.D. 6.14 (19).
                                      14
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 15 of 32




Such reviews are needed to ensure that segregated confinement is not pretextual.

Hewitt, 459 U.S. at 477 n.9.

      Plaintiff has sufficiently raised a procedural due process violation on the

basis that he received no review of his placement during confinement in the SRG

program upon or after his readmission in October 2018. The Court takes judicial

notice of publicly-available Administrative Directive 6.14, which provides that the

Director of Security (or designee) “shall review any inmates designation as a

Security Risk Group Member as new information arises, or at least every six (6)

months, to determine whether the inmate should remain on this status[;]” and

“[t]he Director of Security or designee shall notify the Director of Offender

Classification and Population Management, the appropriate District and Unit

Administrator, the Facility Intelligence Coordinator, Classification Counselor

Supervisor and the inmate of any changes in the inmate’s designated status.”

A.D. 6.14(9).

      Thus, Santiago, Papoosha, and Maiga have plausible involvement in the

Fourteenth Amendment violation based on failure to review Plaintiff’s placement.

In addition, as previously discussed, Plaintiff alleges that Maldonado denied his

appeals; and as previously discussed, his exhibits show that he complained

about his allegedly illegal SRG placement as punitive and without review to

Warden Corcella and Maldonado. See [ECF No. 34 ¶ 23]; [ECF No. 1 ¶¶ 23, 27].




                                        15
        Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 16 of 32




       For purposes of initial review, the Court will permit Plaintiff’s Fourteenth

Amendment due process claim for failure to provide periodic review to proceed

against Santiago, Papoosha, Corcella, Maldonado and Maiga, who were plausibly

involved with any Fourteenth Amendment violation based on failure to review

Plaintiff’s SRG placement.

       2.     Substantive Due Process

       “A pretrial detainee may not be punished at all under the Fourteenth

Amendment, whether ... by deliberate indifference to conditions of confinement,

or otherwise.” Darnell, 849 F.3d at 35. A pretrial detainee can state a substantive

due process claim by showing that the defendants were deliberately indifferent to

the conditions of his confinement or he can show that the conditions are punitive.

Id. at 34 n.12.

       Plaintiff alleges that Coordinator of the SRG Program Papoosha, DOC

Director of Security Santiago, Corrigan Warden Corcella, DOC Director of

Classification and Population Management Maiga and District Administrator

Maldonado violated his Fourteenth Amendment due process rights by subjecting

him to confinement in the SRG program as a pretrial detainee. [ECF No. 34 ¶ 48].

       a.     Punitive

       To establish a claim that conditions are punitive, a pretrial detainee must

show that a condition was “imposed for the purpose of punishment,” either

directly with proof of such intent or indirectly by showing that the condition is not


                                         16
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 17 of 32




reasonably related to a legitimate governmental purpose, such as institutional

security. Almighty Supreme Born Allah v. Milling, 876 F.3d 48, 55 (2d Cir. 2017).

       In Almighty Supreme Born Allah, the Second Circuit determined that prison

officials violated substantive due process when they placed a pretrial detainee in

administrative segregation “solely on the basis of his prior assignment to (and

failure to complete) the Administrative Segregation program during a prior term

of incarceration” and when prison officials “adhered reflexively to a practice that

did not allow for individualized consideration of [the plaintiff’s] circumstances

and that required him to be placed in Administrative Segregation regardless of

his actual threat, if any, to institutional security.” Id. at 57.

       The Second Circuit concluded further that the conditions of administrative

segregation—including limitations of one 15–minute phone call, one 30–minute,

non-contact visit with an immediate family member per week, five pieces of mail

in the cell, and no television—were not reasonably related to legitimate

governmental objectives. Id. at 58. The Second Circuit observed that the harsh

conditions (including solitary confinement for 23 hours per day for seven months,

showering in leg irons, and having no access to programming or counseling)

could plausibly relate to security concerns but were so excessively harsh as to

be punitive. Id.

       Plaintiff alleges that in 2018, he was placed in the SRG Program as a

pretrial detainee at a supermax facility in Phase 3 because he had not completed


                                            17
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 18 of 32




his prior SRG program from his 2017 conviction. [ECF No. 34 ¶ 17]. Thus, his

allegations suggest that his 2018 SRG placement lacked any individualized

consideration of Plaintiff’s security risk and was punitive as “arbitrary and not

based on current legitimate safety or security concerns….” See Trimmier, 2020

WL 5231300, at *6; [ECF No. 34 ¶ 15].

      In addition, at this initial stage, the Court cannot determine whether the

alleged restrictive conditions of the Corrigan Phase 3 Program described in the

instant amended complaint were reasonably related to a safety or security

concern of DOC or were arbitrary and therefore in violation of substantive due

process.   See Trimmier, 2020 WL 5231300, at *5 (noting plaintiff’s placement in

SRG program and restrictive conditions may be legitimately related to security

and safety concerns due to SRG guilty plea but permitting Fourteenth

Amendment claim to proceed beyond initial review) (citing Benjamin, 264 F.3d at

183, 188 (explaining that     an administrative confinement status, although

characterized as non-punitive or as having been imposed due to safety/security

concerns, may involve punishment)).

      Thus, Plaintiff’s allegations raise plausible claims that his substantive due

process rights were violated by his 2018 SRG classification/placement and/or

punitive conditions.   Plaintiff’s amended complaint may be construed most

broadly to suggest that Maiga, Papoosha, and Santiago were involved with

Plaintiff’s SRG classification and allegedly punitive confinement in the SRG


                                        18
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 19 of 32




Program at Corrigan.6 [ECF No. 34 ¶¶ 4-6, 53]. Accordingly, the Court will permit

Plaintiff’s claims that his SRG placement and conditions violated the Fourteenth

Amendment as punitive to proceed against Maiga, Santiago, and Papoosha.

       Plaintiff has submitted exhibits showing he complained to Corcella and

Maldonado about his punitive placement in the SRG Program.        [ECF No. 1 at 21-

23].   Thus, Defendants Corcella and Maldonado also plausibly have personal

involvement with the SRG Phase 3 conditions and were on notice that Plaintiff

was potentially subjected to arbitrarily punitive conditions in Corrigan’s SRG

Phase 3.    At this initial stage, the Court will also permit Plaintiff’s Fourteenth

Amendment substantive due process claims to proceed against Corcella and

Maldonado for further development.

       b.   Deliberate Indifference

       To state a claim for deliberate indifference under either the Eighth or

Fourteenth Amendment, Plaintiff must satisfy an objective element by showing

the challenged “conditions, either alone or in combination, pose an unreasonable

risk of serious damage to his health, which include the risk of serious damage to


6 Plaintiff’s new amended complaint only provides allegations about the harsh or
allegedly punitive conditions of confinement in the SRG Program at Corrigan.
Moreover, Plaintiff has not alleged facts reflecting that his 2017 SRG designation
was arbitrary or reflexive as it was instead allegedly based the consideration of
alleged gang activity on his Facebook page. See id. at ¶ 13; [ECF No. 23 at 14];
Wilson v. Santiago, No. 3:19-cv-01807 (JAM), 2020 WL 5947322, at *4 (D. Conn.
Oct. 7, 2020) (no substantive due process violation where pretrial detainee was
SRG designated after individualized consideration of social media postings that
suggested gang affiliation).

                                        19
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 20 of 32




physical and mental soundness.”        Darnell, 849 F.3d at 30 (quoting Walker v.

Schult, 717 F.3d 119, 125 (2d Cir. 2013)). “[T]he conditions themselves must be

evaluated in light of contemporary standards of decency.”           Id. (citation and

internal quotation marks omitted).     This inquiry focuses on the “severity and

duration” of the conditions, “not the detainee’s resulting injury.” Id. (citing Willey

v. Kirkpatrick, 801 F.3d 51, 68 (2d Cir. 2015)). Conditions are also considered in

combination where one combines with another to affect an identifiable human

need. See Wilson v. Seiter, 501 U.S. 294, 304 (1991); see also Darnell, 849 F.3d at

32 (“the conditions must be analyzed in combination, not in isolation, at least

where one alleged deprivation has bearing on another”).           Under the second

element for a Fourteenth Amendment claim, “the mens rea prong, a detainee

must allege that the prison official “acted intentionally to impose the alleged

condition, or recklessly failed to act with reasonable care to mitigate the risk that

the condition posed to [him or her] even though the [prison]-official knew, or

should have known, that the condition posed an excessive risk to health or

safety.” Id.

      Although he has alleged harsh conditions of confinement at the Corrigan

SRG Phase 3 Program [ECF No. 34 ¶¶ 20, 25-40], the SRG Program limitations on

Plaintiff’s telephone use, visits from friends and family, eligibility for parole,

access to educational and vocational services, showers, and his confinement in

his cell for 23 hours does not suggest that Plaintiff was deprived of a life


                                         20
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 21 of 32




necessity, such as food, clothing, shelter, medical care or safety. See Doyle v.

Santiago, No. 3:19-cv-00901 (MPS), 2019 WL 5298147, at *8 (D. Conn. Oct. 18,

2019) (“Although the conditions described [in phases 2 and 3 of the SRG

Program] may be harsh, they do not deprive the plaintiff of any basic human need

and, therefore, are not unconstitutional.”); Pagan v. Dougherty, No. 3:18-cv-01668

(VLB), 2019 WL 2616975 (D. Conn. June 26, 2019) (allegations that during

confinement in SRG Program prisoner was subjected to limitations on telephone

use, visits from friends and family, eligibility for parole, access to educational and

vocational services, and showers and was confined in his cell for 23 hours per

day did not support a objective component of Eighth Amendment claim for

inhumane conditions of confinement) (citing cases).

      Plaintiff also asserts that his SRG confinement in general subjects him to

“psychological, emotional, physical, anguish, distress and pain” because it is

“unlimited and indefinite.” [ECF No. 34 ¶ 19]. However, Plaintiff has not alleged

specific facts to show that he suffered from any objectively serious physical or

mental health condition requiring medical attention; that any defendant was

aware of his mental distress conditions; or that he has sustained a deprivation of

mental health services. Plaintiff cannot premise a claim of deliberate indifference

on a wholly conclusory allegation. Iqbal, 556 U.S. at 678; see also Hemingway v.

Whidden, No. 3:19-cv-01457 (VAB), 2020 WL 5820596, at *8 (D. Conn. Sept. 30,




                                         21
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 22 of 32




2020) (dismissing claim where no facts indicated plaintiff alerted defendants

about conditions.)

      However, Plaintiff alleges that he was forced to live with other inmates of

rival affiliation, although other inmates have died due to conflicts between gang

members in the SRG Program.        [ECF No. 34 ¶ 40].     Construed most broadly,

Plaintiff’s allegation raises an inference that Defendants Papoosha, Santiago,

Corcella, Maiga and Maldonado acted with indifference to his safety by “forcing”

him into the SRG Program, although they plausibly knew that inmates lives are

endangered due to conflicts between rival gang members.

      Accordingly, the Plaintiff’s Fourteenth Amendment           claim based on

defendants’ indifference to his safety due to forcing him to live with gang

members of rival affiliation will be permitted to proceed for further development

and without prejudice to a motion to dismiss.

      B.     First Amendment Free Exercise Clause, RLUIPA, RFRA

      Plaintiff alleges that Papoosha, Santiago, Maldonado, Maiga and Corcella

violated his right to free exercise of religion under the First Amendment and his

rights under RFRA and RLUIPA. [ECF No. 34 ¶¶ 45-46].

      The Free Exercise Clause requires that government officials respect, and

avoid interference with, the religious beliefs and practices of the people. Cutter v.

Wilkinson, 544 U.S. 709, 719 (2005). In Salahuddin v. Goord, the Second Circuit

held that, to state a plausible free exercise claim, “[t]he prisoner must show at the


                                         22
          Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 23 of 32




threshold that the disputed conduct substantially burdens his sincerely held

religious beliefs.”    467 F.3d 263, 274–75 (2d Cir. 2006).   “A substantial burden

exists where the [government] ‘puts substantial pressure on an adherent to

modify his behavior and to violate his beliefs.’” Forde v. Zickefoose, 612 F. Supp.

2d 171, 177 (D. Conn. 2009) (quoting Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir.

1996)).    The Court should consider “whether [the prisoner] sincerely holds a

particular    belief   and whether   the belief is religious in nature” without

“evaluat[ing] the objective reasonableness of the prisoner’s belief.”      Ford v.

McGinnis, 352 F.3d 582, 590 (2d Cir. 2003) (internal quotation omitted). In Holland

v. Goord, 758 F.3d 215, 220-21 (2d Cir. 2014), the Second Circuit suggested that

the “substantial burden test” may no longer be viable in light of the United States

Supreme Court decision in Employment Division v. Smith, 494 U.S. 872 (1990). It

remains unresolved in this Circuit whether a prisoner must show that the

disputed conduct substantially burdened his sincerely held religious beliefs, and

district courts within this circuit continue to apply the “substantial burden test”

when addressing free exercise claims. Caves v. Payne, No. 3:20-cv-00015 (KAD),

2020 WL 1676916, at *7 (D. Conn. Apr. 6, 2020) (citing cases and applying

“substantial burden test” to inmate’s free exercise claim).

      RLUIPA bars the government from imposing a substantial burden on a

prisoner's religious exercise unless the challenged conduct or regulation

“further[s] a compelling governmental interest and [is] the least restrictive means


                                          23
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 24 of 32




of furthering that interest.” Holland, 758 F.3d at 224; see also 42 U.S.C. § 2000cc–

1(a). If a plaintiff makes a showing of a substantial burden, the defendant must

then show that the practice (1) is in furtherance of a compelling governmental

interest; and (2) is the least restrictive means of furthering that compelling

governmental interest. 42 U.S.C. § 2000cc–1(a).

      Plaintiff’s amended allegations indicate that he is a practicing Catholic and

that he is unable to attend Catholic Mass in the SRG Program. [ECF No. 34 ¶ 38].

For initial pleading purposes, the Court concludes that Plaintiff’s allegations are

sufficient to suggest that Defendants’ conduct substantially burdened his

religious practice.   Because Defendants Papoosha, Santiago, Maiga, Corcella,

and Maldonado are all plausibly aware of and involved with the SRG inmates’

access to religious services, the Court will permit Plaintiff’s First Amendment

Free Exercise and RLUIPA claims to proceed for further development.

      Plaintiff cannot proceed against the state employee defendants under

RFRA, which has been held to be unconstitutional as applied to States. City of

Boerne v. Flores, 521 U.S. 507, 519 (1997).        It applies only to the federal

government and its officers.     Sossamon v. Texas, 563 U.S. 277, 281 (2011).

Accordingly, the RFRA claims must be dismissed as not plausible.

      C.     Official Capacity Claims

      Plaintiff has sued the Defendants in their official capacities. To the extent

that Plaintiff seeks monetary relief from Defendants in their official capacities,


                                        24
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 25 of 32




this request is barred by the Eleventh Amendment. See Kentucky v. Graham, 473

U.S. 159 (1985) (Eleventh Amendment, which protects the state from suits for

monetary relief, also protects state officials sued for damages in their official

capacity); Quern v. Jordan, 440 U.S. 332, 342 (1979) (Section 1983 does not

override a state’s Eleventh Amendment immunity).

      However, Plaintiff also seeks a declaratory judgment and injunctive relief.

[ECF No. 34 ¶¶ 55, 56]. Under the doctrine of Ex parte Young, 209 U.S. 123 (1908),

a plaintiff may seek prospective injunctive declaratory relief to address an

ongoing or continuing violation of federal law or a threat of a violation of federal

law in the future. See In re Deposit Ins. Agency, 482 F.3d 612, 618 (2d Cir. 2007);

Ward v. Thomas, 207 F.3d 114, 120 (2d Cir. 2000).       In determining whether Ex

parte Young applies, “a court need only conduct a straightforward inquiry into

whether the complaint alleges an ongoing violation of federal law and seeks relief

properly characterized as prospective.” Verizon Md., Inc. v. Pub. Serv. Comm’n

of Md., 535 U.S. 635, 645 (2002) (internal quotation marks and citation omitted).

      To the extent Plaintiff requests a declaration that the Defendants violated

his federal constitutional rights in the past, his request for a declaratory judgment

is barred by the Eleventh Amendment.          See Puerto Rico Aqueduct & Sewer

Authority v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993) (Eleventh Amendment

“does not permit judgments against state officers declaring that they violated

federal law in the past”); Green v. Mansour, 474 U.S. 64, 68 (1985) (“We have


                                         25
          Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 26 of 32




refused to extend the reasoning of Young ... to claims for retrospective relief”)

(citations omitted). Moreover, to the extent Plaintiff’s claims may be construed as

alleging any ongoing constitutional violation, Plaintiff’s request for declaratory

judgment that Defendants are violating his constitutional rights is unnecessary

because the Court would have to determine that his constitutional rights are

being violated if he were to prevail on his claims.        Thus, the request for a

declaratory judgment will be dismissed. See Kuhns v. Ledger, 202 F. Supp. 3d

433, 443 (S.D.N.Y. 2016) (noting dismissal of declaratory judgment action is

warranted where the declaratory relief plaintiff seeks is duplicative of his other

causes of action).

      Plaintiff also requests an injunctive order to allow SRG inmates to

participate in religious services and programing, movements, privileges, rules

and exercises afforded to the general population. As this request could present

relief to an ongoing Fourteenth Amendment substantive due process violation

and/or First Amendment Free Exercise or RLUIPA violation, the Court will permit

this injunctive relief request to proceed beyond initial review.

      D.       State Law Claims7

      This Court can exercise supplemental jurisdiction over a state law claim if:



      7  To the extent Plaintiff seeks prospective relief against Defendants in their
official capacities for violations of state law, those claims are barred by the
Eleventh Amendment under Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.
89, 106 (1984). See Vega v. Semple, 963 F.3d 259, 284 (2d Cir. 2020).

                                         26
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 27 of 32




(1) there is a claim arising under the federal constitution or federal laws; (2) the

relationship between the federal claim and the state claim permits the conclusion

that the entire action comprises but one constitutional case; (3) the federal claim

has substance sufficient to confer subject matter jurisdiction on the court; and (4)

the state and federal claims derive from a common nucleus of operative fact.

Miller v. Lovett, 879 F.2d 1066, 1071 (2d Cir. 1989), abrogated on other grounds,

Graham v. Connor, 490 U.S. 386 (1989); United Mine Workers v. Gibbs, 383 U.S.

715, 725 (1966). Because Plaintiff asserts state law claims that derive from the

same factual predicate as his plausible First and Fourteenth Amendment claims,

the Court may exercise supplemental jurisdiction over Plaintiff’s plausible state

law claims that do not raise a novel and complex issue of state law. See 28 U.S.C.

§ 1367(c)(1)   (“The district   courts may decline to exercise supplemental

jurisdiction over a claim” that “raised a novel or complex issue of State Law....”).

      1.     Intentional Infliction of Emotional Distress

      To state a claim for intentional infliction of emotional distress under

Connecticut law, a plaintiff must allege that (1) the defendants intended to inflict

emotional distress or that they knew or should have known that emotional

distress was the likely result of their conduct; (2) the defendants’ conduct was

extreme and outrageous; (3) the defendants’ conduct was the cause of plaintiff’s

distress; and (4) the resulting emotional distress sustained by plaintiff was

severe. Appleton v. Bd. of Educ. of the Town of Stonington, 254 Conn. 205, 210


                                         27
          Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 28 of 32




(2000).        The Connecticut Supreme Court has defined extreme and outrageous

conduct as that which “exceeds all bounds usually tolerated by decent society.”

Carrol v. Allstate Ins. Co., 262 Conn. 433, 443 (2003) (internal citation omitted).

      Plaintiff asserts that Defendants have subjected him to intentional infliction

of emotional distress and that he suffers from anxiety and depression as a result.

[ECF No. 34 ¶ 51]. Construed most liberally, Plaintiff’s allegations that he was

subjected to arbitrary punitive conditions, placed in the SRG Program without

due process, and sustained substantial burdens on his religious practice of

Catholicism are sufficient to raise plausible claims of intentional infliction of

emotional distress against Papoosha, Santiago, Maiga, Corcella, and Maldonado.

          2.      Negligence

      Plaintiff alleges that Defendants should be liable for negligence. [ECF No.

34 ¶ 45]. However, any negligence claims against defendants in their individual

capacities are barred by Connecticut General Statute § 4–165, which provides:

“No state officer or employee shall be personally liable for damage or injury, not

wanton, reckless or malicious, caused in the discharge of his or her duties or

within the scope of his or her employment.” “[W]anton, reckless, or malicious”

acts go beyond gross negligence, and denote “highly unreasonable conduct,

involving an extreme departure from ordinary care, in a situation where a high

degree of danger is apparent.”        Martin v. Brady, 261 Conn. 372, 379 (2002)

(internal quotation marks and citation omitted). Thus, Plaintiff cannot hold the


                                          28
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 29 of 32




defendants, who are state employees, “personally liable for their negligent

actions performed within the scope of their employment.”        Miller v. Egan, 265

Conn. 301, 319 (2003). Accordingly, the negligence claims are dismissed as not

plausible.

                                   IV. ORDERS

      The Court enters the following orders:

    (1) The case shall proceed on Plaintiff’s Fourteenth Amendment procedural

due process claims based on the 2018 SRG designation/placement decision

against Santiago, Papoosha, Maldonado and Maiga in their individual capacities;

his Fourteenth Amendment procedural due process claims against Santiago,

Papoosha, Corcella, Maiga, and Maldonado based on the lack of periodic review

for his SRG placement/classification in their individual capacities; his Fourteenth

Amendment substantive due process claims based on his punitive confinement

at the Corrigan SRG Program against Santiago, Papoosha, Corcella, Maiga and

Maldonado in their individual capacities; his Fourteenth Amendment indifference

to safety claims based on his confinement in the Corrigan SRG Program against

Defendants Papoosha, Santiago, Corcella, Maiga and Maldonado in their

individual capacities; his First Amendment Free Exercise Clause and RLUIPA

claims against Santiago, Papoosha, Corcella, Maiga, and Maldonado in their

official and individual capacities; and his state law claim of intentional infliction




                                         29
         Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 30 of 32




of   emotional distress against       Santiago, Papoosha, Corcella, Maiga, and

Maldonado in their individual capacities.

           All other claims are DISMISSED. All of the Defendants have been served

in their individual capacities.

         As Plaintiff has been afforded an opportunity to correct the deficiencies

identified in the prior initial review order, the Court will not permit Plaintiff to file

another amended complaint without seeking leave from this court in a motion to

amend under Federal Rule of Civil Procedure 15(a).

         (2) The clerk shall prepare a summons form and send an official capacity

service packet, including the amended complaint (ECF No. 34) and this Initial

Review Order, on the United States Marshal Service. The U.S. Marshal is directed

to effect service of the complaint on Santiago, Papoosha, Corcella, Maiga, and

Maldonado in their official capacities at the Office of the Attorney General, 165

Capitol Avenue, Hartford, CT 06106 within twenty-one (21) days from the date of

this order and file a return of service within thirty (30) days from the date of this

order.

         (3) The clerk shall send a courtesy copy of the amended complaint [ECF

No. 34] and this Order to the DOC Office of Legal Affairs and the Office of the

Attorney General.




                                           30
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 31 of 32




      (4) Discovery, according to Federal Rules of Civil Procedure 26-37, shall be

completed within six months (180 days) from the date of this Order. Discovery

requests need not be filed with the Court.

      (5) All motions for summary judgment shall be filed within seven months

(210 days) from the date of this Order.

      (6) According to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If

no response is filed, or the response is not timely, the dispositive motion can be

granted absent objection.

      (7) If the plaintiff changes his address at any time during the litigation of

this case, Local Court Rule 83.1(c)2 provides that he MUST notify the Court.

Failure to do so can result in the dismissal of the case. The plaintiff must give

notice of a new address even if he is incarcerated. He should write “PLEASE

NOTE MY NEW ADDRESS” on the notice. It is not enough to just put the new

address on a letter without indicating that it is a new address. If the plaintiff has

more than one pending case, he should indicate all of the case numbers in the

notification of change of address.        He should also notify the defendants or

defense counsel of his new address.

      (8) The plaintiff shall utilize the Prisoner Efiling Program when filing

documents with the court. The plaintiff is advised that the Program may be used

only to file documents with the court. Local court rules provide that discovery


                                          31
       Case 3:20-cv-00480-VLB Document 38 Filed 05/25/21 Page 32 of 32




requests are not filed with the court. D. Conn. L. Civ. R. 5(f). Therefore, discovery

requests must be served on defendants’ counsel by regular mail.



                                       _______/s/__________________
                                       Vanessa L. Bryant
                                       United States District Judge


      SO ORDERED at Hartford, Connecticut this 25th day of May, 2021.




                                         32
